DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-23 directed to Group II non-elected without traverse.  Accordingly, claims 21-23 have been cancelled.
Allowable Subject Matter
Claims 1-19 and 24-29 are allowed.  Considering claim 1, the prior art does not teach an apparatus comprising: a corona source including one or more corona wires configured to transfer a corona discharge onto a major surface of the substrate to pole the piezoelectric film, wherein the one or more corona wires extend along an axis parallel to the major surface of the substrate; and a mechanism coupled to at least the substrate support, wherein the mechanism is configured to rotate the substrate support to produce relative motion between the substrate and the corona source in combination with the rest of the applicant’s claimed limitations.
Considering claim 24, the prior art does not teach a method of poling a piezoelectric film, comprising: providing a substrate on a substrate support, wherein the substrate includes a piezoelectric film and moving the substrate relative to the corona source, wherein the moving substrate relative to the corona source includes rotating at least the substrate in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BRYAN P GORDON/Primary Examiner, Art Unit 2837